Exhibit 99.3 For more information contact: Jerry Mueller, Senior Vice President (314) 512-7251 ENTERPRISE FINANCIAL REPORTS 2 Continuing operations produced net income of $380,000 in the fourth quarter; a net loss of $0.02 per share after deducting preferred stock dividends Millennium Brokerage Group subsidiary sold and reported as discontinued operations Fourth quarter net loss including discontinued operations of $1.5 million , or $0.12 per share Driven primarily by the first quarter goodwill impairment charge of $45.4 million, full year net loss of $50.4 million, or $3.92 per share Nonperforming loans reduced 18% in the fourth quarter to 2.10% of loans $15 million in additional common equity raised in January 2010 Enterprise Bank & Trust begins full service banking in Phoenix after acquiring Valley Capital Bank in December 2009 St. Louis, January 26, 2010. Enterprise Financial Services Corp (NASDAQ: EFSC) reported fourth quarter 2009 net income from continuing operations of $380,000 compared to a net loss from continuing operations of $3.4 million for the prior year period. After deducting dividends on preferred stock, the Company reported a net loss from continuing operations of $0.02 per diluted share for the fourth quarter of 2009 compared to net loss from continuing operations of $0.28 per diluted share for the fourth quarter of 2008. The Company reported a net loss from discontinued operations of $1.2 million, or $0.10 per diluted share, in the fourth quarter. Discontinued operations represent the financial results for Millennium Brokerage Group (MBG), which was sold on January 20, 2010, resulting in a $1.6 million pre-tax loss on sale. Including discontinued operations, the Company reported a net loss of $1.5 million, or $0.12 per diluted share, for the fourth quarter of 2009, compared to a net loss of $5.4 million, or $0.43 per share, for the fourth quarter of 2008. During the fourth quarter, the Company announced its FDIC-assisted acquisition of Valley Capital Bank in Mesa, Arizona and commenced a private placement offering of $15 million in common equity. Peter Benoist, President and CEO, remarked, “We accomplished a number of objectives in the fourth quarter as we position the Company for continued growth. The Arizona acquisition allows us to compete on a full service basis in the greater Phoenix market. This low cost, low risk acquisition positions us well in a market that we believe has long term growth potential for Enterprise. At the same time, the sale of Millennium Brokerage Group and the addition of $15 million in common equity enable us to focus on expanding market share for our core commercial banking and wealth management businesses.” On a pre-tax, pre-provision basis, the Company’s operating income from continuing operations was $7.5 million in the fourth quarter of 2009, compared to $8.6 million in the prior quarter and $10.9 million in the fourth quarter of 2008. The reduction in fourth quarter operating income compared to the third quarter of 2009 and fourth quarter of 2008 is largely attributable to the fair value adjustments on state tax credits held for sale and the related interest rate caps used to hedge market risk. - 1 - Pre-tax, pre-provision income from continuing operations, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure, is presented because the Company believes adjusting its results to exclude discontinued operations, loan loss provision expense, impairment charges, special FDIC assessments and unusual gains or losses provides shareholders with a more comparable basis for evaluating period-to-period operating results. A schedule reconciling GAAP pre-tax income (loss) to pre-tax, pre-provision income from continuing operations is provided in the attached tables. For the year 2009, Enterprise reported a net loss from continuing operations of $46.7 million, or $3.82 per diluted share, compared to net income of $8.1 million, or $0.63 per share, for 2008. Including discontinued operations, the Company reported a net loss of $50.4 million, or $3.92 per diluted share, for 2009. The net loss for 2009 was primarily attributable to a $45.4 million non-cash accounting charge in the first quarter of 2009 to eliminate goodwill related to the Company’s banking segment. Commenting further, Benoist said, “In addition to bolstering reserves, we’ve taken significant steps to fortify our balance sheet and position the Company for the economic recovery.
